Dismissed and Memorandum Opinion filed September 27, 2007







Dismissed
and Memorandum Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00275-CV
____________
 
BP PIPELINES (NORTH AMERICA), INC.,
and SUNLAND CONSTRUCTION, Appellants
 
V.
 
PORTOFINO MARINA INVESTMENTS, a California Limited
Partnerhip, NICHOLAS LIMER, PORTOFINO HARBOUR DOCKOMINIUMS, OWNERS= ASSOCIATION, INC., GINNY ANDERSON, DON ANDERSON,
EDWIN NIEDERHOFER, and JANET NIEDERHOFER, Appellees
 

 
On Appeal from the
122nd District Court
Galveston County,
Texas
Trial Court Cause
No. 05CV0195
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 1, 2007.  On September 17, 2007, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 27, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.